Citation Nr: 0602979	
Decision Date: 02/02/06    Archive Date: 02/15/06

DOCKET NO.  04-15 651	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia



THE ISSUE

Entitlement to service connection for irritable bowel 
syndrome (IBS).



ATTORNEY FOR THE BOARD

Timothy D. Rudy, Associate Counsel




INTRODUCTION

The veteran had active service from May 1982 to May 2002.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Huntington, 
West Virginia.  The Board notes that in his April 2004 
Substantive Appeal the veteran requested to testify at a 
hearing before a Veterans Law Judge.  However, in a signed 
January 2005 letter he withdrew his hearing request.


FINDING OF FACT

Giving the veteran the benefit of the doubt, the objective 
and competent medical evidence of record reflects that the 
veteran's current diagnosed irritable bowel syndrome is more 
likely than not related to his active military service.


CONCLUSION OF LAW

Resolving the benefit of the doubt in the veteran's favor, 
irritable bowel syndrome was incurred in service.  
38 U.S.C.A. §§ 1110, 1131, 5100-5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duty to Notify and Assist

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107) became law.  Regulations implementing the VCAA 
have since been published.  38 C.F.R. §§ 3.102, 3.156(a), 
3.159, and 3.326(a) (2005).  The VCAA and implementing 
regulations apply to the case at hand, and the requirements 
therein appear to have been met.

With regard to the VCAA, it appears clear in this case that 
all obtainable evidence identified by the appellant relative 
to the issue adjudicated in this decision has been obtained 
and associated with the claims folder.  The record on appeal 
is sufficient to resolve the matter of service connection for 
IBS.  In view of the disposition below, no useful purpose 
would be served by delaying the adjudication of this issue 
further to conduct additional development pursuant to the 
VCAA.

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 2002 & Supp. 2005); 38 C.F.R. 
§ 3.102 (2005).

In Gilbert v. Deraisnia, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that a veteran need only 
demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.


II. Factual Background and Legal Analysis

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  

"A determination of service connection requires a finding of 
the existence of a current disability and a determination of 
a relationship between that disability and an injury or 
disease incurred in service."  Watson v. Brown, 4 Vet. App. 
309, 314 (1993).  For the showing of chronic disease in 
service, there is required a combination of manifestations 
sufficient to identify the disease entity and sufficient 
observation to establish chronicity at the time.  If 
chronicity in service is not established, a showing of 
continuity of symptoms after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b).  Service connection may 
also be granted for any disease diagnosed after discharge 
when all of the evidence establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Service medical records reflect that on a report of medical 
history completed in January 2002, when the veteran was 
examined for discharge from service, the veteran checked yes 
to having stomach, liver or intestinal problems.  The 
examiner noted that the veteran's episodes of constipation 
and diarrhea fluctuated, repeatedly, with stress over money.

Post service, the veteran underwent a VA general medical 
examination in March 2003.  The examination report reflects 
the veteran's report of a history of constipation and 
diarrhea, and that the constipation had ceased.  He said that 
he had diarrhea once or twice a month without any other pain 
in the abdomen or vomiting, that usually related to meat or a 
steak diet.  Upon clinical examination, no irregularities or 
abnormalities were reported.  The examining physician 
diagnosed IBS, but also noted there was no evidence of the 
passage of bloody stools, gastric upset or vomiting of blood.

An April 2003 VA medical record reflects the veteran's 
history.  The progress note says that the veteran had 
constipation in the past with liquid stools.  Since he left 
service, however, his condition improved, though when he 
grilled food he had to use the bathroom within 20 minutes.

Giving the veteran the benefit of the doubt, as the medical 
evidence of record shows, the veteran has a history of 
constipation and diarrhea that was noted when he was examined 
for separation from service in January 2002.  A March 2003 VA 
physician diagnosed IBS.  On the other hand, service medical 
records and post-service lab results do not clearly show IBS 
while the veteran was in service.  The Board finds that the 
evidence is equally balanced as to whether the veteran has 
IBS as a result of service.

Accordingly, in resolving doubt in the veteran's behalf, the 
Board concludes that service connection for IBS is in order.  
38 U.S.C.A. §§ 1110, 1131, 5107; 38 C.F.R. §§ 3.303, 3.304.


ORDER

Service connection for irritable bowel syndrome is granted.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


